19-36300-cgm         Doc 1040   Filed 09/13/21 Entered 09/13/21 18:38:00       Main Document
                                            Pg 1 of 2


 Lyndel Anne Vargas
 State Bar No. 5316682
 CAVAZOS HENDRICKS POIROT, P.C.
 Suite 570, Founders Square
 900 Jackson Street
 Dallas, TX 75202
 Phone: (214) 573-7344
 Fax: (214) 573-7399
 Email: LVargas@chfirm.com

 Attorneys for Brink’s, U.S.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ___________________________________________
                                             )
 IN RE:                                      )
                                             )                Chapter 11
 BARNEYS NEW YORK, INC.; BARNEY’S INC.; )
 BNY CATERING INC.; BNY LICENSING CORP.; )                    Case No. 19-36300-CGM
 and BARNEYS ASIA CO.,                       )
                                             )                (Jointly Administered)
             DEBTORS.                        )
 ___________________________________________ )

     NOTICE OF WITHDRAWAL OF PROOF OF CLAIM NUMBER 5100

          Comes now, Brinks, Inc., by and through its counsel, and hereby WITHDRAWS Claim

 No. 5100 filed against Debtor Barney’s New York, Inc. on January 9, 2020, as the same has been

 satisfied.

                                            Respectfully submitted,

                                            /s/ Lyndel Anne Vargas
                                            Lyndel Anne Vargas
                                            State Bar No. 5316682
                                            CAVAZOS HENDRICKS POIROT, P.C.
                                            Suite 570, Founders Square
                                            900 Jackson Street
                                            Dallas, TX 75202
                                            Direct Dial: (214) 573-7344
                                            Fax: (214) 573-7399
                                            Email: LVargas@chfirm.com

                                            Attorneys for Brink’s, U.S.



 Withdrawal of Claim No 5100                                                           Page 1 of 2
19-36300-cgm      Doc 1040     Filed 09/13/21 Entered 09/13/21 18:38:00         Main Document
                                           Pg 2 of 2




                                CERTIFICATE OF SERVICE

         I certify that on September 13, 2021, the foregoing document was served by electronic
 transmission through the Court’s automated Case Management and Electronic Docketing System
 for the U. S. Bankruptcy Court for the Southern District of New York on all parties-in-interest
 submitting to service of papers in this case by said means.


                                            /s/ Lyndel Anne Vargas
                                            Lyndel Anne Vargas




 Withdrawal of Claim No 5100                                                          Page 2 of 2
